DETAILED ACTION
In Reply filed on 10/20/2021, Claims 1-17 are pending. Claims 1, 3-4, 6-9, 11, and 13-16 are amended. Claims 1-17 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Previous Rejections/Objections
Objections to Drawings and Specification have been withdrawn based on applicant’s amendments. 
Objections to Claims 6-9, 11, 13, and 15-16 have been withdrawn based on applicant’s amendments.
35 USC § 112(b) rejection of claims 3-4 and 15-16 have been withdrawn based on applicant’s amendments.
35 USC § 112(d) rejection of claims 14-15 have been withdrawn based on applicant’s amendments. 
35 USC § 102 rejection of claims 1, 3-6 and 14-16 as being anticipated in view of Ruff has been withdrawn based on Applicant’ s amendment. However, new grounds of rejection has been established. See below.
35 USC § 103 rejection of claim 7 as being obvious over Ruff in view of Kasperchik has been withdrawn based on Applicant’ s amendment. However, new grounds of rejection has been established. See below. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/149054 A1 (“Ruff et al” hereinafter “Ruff”) and US2017/0282461 (“Susnjara et al” hereinafter Susnjara).
Regarding Claim 1, Ruff teaches a method, in an extrusion deposition modeling process ([0019] “Fused Filament Fabrication” utilizes extrusion [0009]), for preparing ([0019]) a surface of a build plate (0014, “print bed substrate plate”) to provide a bondable surface (Figure 4, upper surface 25) to a first material (0040, thermoplastic filament material) to be deposited onto the build plate by extrusion ([0009]), the method comprising: 
applying, in a first application to the surface of the build plate, an intermediary coating ([0014] where the permanent print surface coating provides an interface layer further comprises of “a laminate of two or more layers of the same or different material [0026]”) to the build plate (Figure 4, coated print bed 20), wherein the intermediary coating substantially adheres to the build plate (0014, high degree of adhesion);
in a second application to the surface of the build plate, subsequent to the first application, applying to the intermediary coating a bondable particulate material (fillers including particulate material [0041]) comprising fine particulate (the particulate material includes nanoparticles [0042] in an emulsion form [0039]) of a second material (matrix forming compound or composition [0027] is in the interface material and thus is separate from the first material [0014]), wherein at least some of the bondable 
depositing, by extrusion (0019, “Fused Filament Fabrication”), the first material (0040, thermoplastic filament material) onto the bondable particulate material in the course of constructing a solid object (0066, object with a solid bottom surface) made from the first material and supported by the build plate (0019, “print bed substrate plate”).
Ruff fails to teach applying an intermediary coating in a first application to the surface of the build plate and in a second application to the surface of the build plate, subsequent to the first application, applying to the intermediary coating a bondable particulate material.
However, Susnjara teaches applying an intermediary coating in a first application to the surface of the build plate ([0010], applying an adhesive material to the removable surface) and in a second application to the surface of the build plate, subsequent to the first application, applying to the intermediary coating a bondable particulate material ([0010], depositing a plurality of pellets into the adhesive material and [0033]). 
Ruff and Susnjara are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing using thermoplastic material. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruff with the two steps application disclosed by Susnjara because it will achieved a stable, yet flexible surface and significantly reduced incident of warping or other 
Regarding Claim 3, the combination of Ruff and Susnjara claimed the method of claim 1 wherein the bondable particulate material (Ruff, fillers including particulate material [0041]) is a substance to which the first material (Figure 4, lines of plastic 2) bonds (Figure 4, upper surface 25 for 3D printing, [0042], the fillers are used to increase the adhesion of the printed layer of first material to the surface of the permanent print surface coating) as the first material is extruded. 
Regarding Claim 4, the combination of Ruff and Susnjara claimed the method of claim 1 wherein the first material (Ruff, [0040], thermoplastic filament material) does not bond directly to the intermediary coating (Figure 4, upper surface 25, the material bonds to the upper surface but not directly to the intermediary coating [0064]). 
Regarding Claim 5, the combination of Ruff and Susnjara claimed the method of claim 1 wherein the bondable particulate material (Ruff, fillers including particulate material [0041]) becomes affixed ([0039]) to the intermediary coating ([0014] one of the laminate layers of the interface layer) such that a first amount of force (the filler is blended with the curable matrix-forming compound or composition [0039], where the first force is considered to be Van der Waals force as indicated in the instant application [0040]) is required to detach the fine particles (0039, emulsion form) from the intermediary coating ([0014] one of the laminate layers of the interface layer), and further comprising the step of: performing a conditioning process on the intermediary 
Regarding Claim 6, the combination of Ruff and Susnjara claimed the method of claim 5 wherein the conditioning process (Ruff, [0034], curing the matrix-forming compound or composition) further comprises one or more of the following actions upon the intermediary coating ([0014] one of the laminate layers of the interface layer): heating ([0033]), drying, condensing, cross-linking, polymerizing, crystallizing, catalysis, or photonic excitation.
Regarding Claim 7, the combination of Ruff and Susnjara claimed the method of claim 6. Ruff does not explicitly teach wherein the conditioning process involves raising the temperature of the intermediary coating to above 120°C. 
However, Ruff teaches the conditioning process (Ruff, [0034], curing the matrix-forming compound or composition) and raising the temperature of the intermediary coating to be chemically and physically stable at high temperature over 300°C ([0034]). Therefore, it is implies that the intermediary coating can be heated to a temperature that is above 120 °C. Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Regarding Clam 14, the combination of Ruff and Susnjara claimed the method of claim 1 wherein said bondable particulate material comprises a polymer material (Ruff, fillers including particulate material and polymer material [0041]) that does not adhere to the build plate (bondable particulate material adheres to the laminate layers of the interface layer [0014] and not the build plate). 
Regarding Claim 15, the combination of Ruff and Susnjara claimed the method of claim 1 wherein the surface of the build plate further comprises a metallic surface (Ruff, [0047]) and the first material does not adhere to the metallic surface directly ([0047], the surface of the print bed substrate needs to pre-treated to promote adhesion which implies there is negligible adhesion without pretreatment). 
Regarding Claim 16, the combination of Ruff and Susnjara claimed the method of claim 15 wherein the metallic surface (Ruff, [0047]) further comprises iron ([0024], steel which includes iron).
Claims 2 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/149054 A1 (“Ruff”) and US2017/0282461 (“Susnjara et al” hereinafter Susnjara) as applied to claim 1 above, and further in view of US2020/0306869 A1 (“Hardwick et al” hereinafter “Hardwick”).
Regarding Claim 2, the combination of Ruff and Susnjara teaches the claimed method of claim 1. Ruff teaches the first material is a polylactic acid, which is a polyester ([0040]) and second material is a polyamide ([0041]). Ruff fails to teach the second material is of substantially the same composition as the first material. 
However, Hardwick discloses polyamide and polyester are both known fusible thermoplastic polymers in the field of 3D printing ([0116]). 

Regarding Claim 10, the combination of Ruff and Susnjara teaches the claimed method of claim 1. Ruff teaches the first material is a polylactic acid, which is a polyester ([0040]). Ruff fails to teach the first material is polyetherimide. 
However, Hardwick discloses polyetherimide (PEI) and polyester are both known fusible thermoplastic polymers in the field of 3D printing ([0116]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first material disclosed by the modified Ruff by using the polyetherimide of Hardwick because Hardwick indicates that polyesters and polyetherimide are both acceptable fusible polymer materials for 3D printing ([0116]). Furthermore, utilizing one known fusible thermoplastic material in place another known fusible thermoplastic material also suitable in the field of 3D printing is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Regarding Claim 11, the combination of Ruff and Susnjara teaches the claimed method of claim 1. Ruff teaches the first material is a polylactic acid, which is a polyester ([0040]). Ruff fails to teach the first material further comprises one or more polymers selected from the group consisting of polyketone, polyetherketone, polyetheretherketone and polyetherketoneketone. 
However, Hardwick discloses polyetheretherketone (PEEK) and polyester are both known fusible thermoplastic polymers in the field of 3D printing ([0116]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first material disclosed by the modified Ruff by using the PEEK of Hardwick because Hardwick indicates that polyesters and PEEK are both acceptable fusible polymer materials for 3D printing ([0116]). Furthermore, utilizing one known fusible thermoplastic material in place another known fusible thermoplastic material also suitable in the field of 3D printing is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Regarding Claim 12, the combination of Ruff and Susnjara teaches the claimed method of claim 1. Ruff teaches the first material is a polylactic acid, which is a polyester ([0040]). Ruff fails to teach the first material is insoluble in at least one ketone group solvent.
However, Hardwick discloses polyetherimide (PEI) and polyester are known fusible thermoplastic polymers in the field of 3D printing ([0116]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first material disclosed by the modified Ruff by using the PEI of Hardwick because Hardwick indicates that polyesters Consequently, the modified Ruff utilizes the same material (PEI) as that of the instant application which was identified as being insoluble to at least one ketone group solvent ([0018]).
Regarding Claim 13, the combination of Ruff and Susnjara teaches the claimed method of claim 1.  Ruff fails to teach the first material has a glass transition temperature above 200°C. 
However, Hardwick discloses polyetherimide (PEI) and polyester are both known fusible thermoplastic polymer in the field of 3D printing ([0116]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first material disclosed by the modified Ruff by using the PEI of Hardwick because Hardwick indicates that polyesters and PEI are both acceptable fusible polymer materials for 3D printing ([0116]). Furthermore, utilizing one known fusible thermoplastic material in place another known fusible thermoplastic material also suitable in the field of 3D printing is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07. Consequently, modified Ruff utilizes the same material (PEI) as that of the instant application which was identified as having a glass transition temperature of over 210°C ([0014]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/149054 A1 (“Ruff”) and US2017/0282461 (“Susnjara et al” hereinafter  as applied to claim 1 or 7 above, and further in view of US2018/0272561 A1 (“Kasperchik et al” hereinafter Kasperchik).
Regarding Claim 8, the combination of Ruff and Susnjara teaches the claimed method of claim 1. Ruff further teaches using low molecular weight ([0041]) water soluble ([0045]) material as intermediary coating. Ruff fails to teach the intermediary coating comprises a carbohydrate substance dissolved in a polar solvent.
Kasperchik also disclosed the uses of low molecular weight water soluble material as intermediary coating. Furthermore, the intermediary coating (Figure 2, binder 42) comprises a carbohydrate substance ([0022], sugar) dissolved in a polar solvent (binder is soluble [0021] in the fusing agent which may be water [0039] and water is an example of polar solvent).
Ruff, Susnjara, and Kasperchik are considered to be analogous to the claimed invention because both are in the same field of manufacturing 3D object through extrusion. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the preparation steps of a build plate with intermediary coating disclosed by the modified Ruff by using a carbohydrate substance dissolved in polar solvent as the intermediary coating solution as taught by Kasperchik because utilizing one known suitable binder in place of another to also form an intermediary coating in the field of 3D printing is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Regarding Claim 9, the combination of Ruff and Susnjara teaches the claimed method of claim 7.  Ruff further teaches utilizing low molecular weight ([0041]) water Ruff fails to teach the intermediary coating comprises a solution made of sucrose dissolved in water. 
Kasperchik also disclosed the uses of low molecular weight water soluble material as intermediary coating. Furthermore, the intermediary coating (Figure 2, binder 42) comprises a solution made of sucrose ([0022], sugar) dissolved in water (binder is soluble [0021] in the fusing agent which may be water [0039]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the preparation steps of a build plate with intermediary coating disclosed by the modified Ruff by using a solution made of sucrose dissolved in water as the intermediary coating solution as taught by Kasperchik because utilizing one known suitable binder in place of another to also form an intermediary coating in the field of 3D printing is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO2015/149054 A1 (“Ruff”) and US2017/0282461 (“Susnjara et al” hereinafter Susnjara) as applied to claim 1 above, and further in view of US2018/0272561 A1 (“Kasperchik et al” hereinafter Kasperchik) and US 2018/0065310 A1 (“Hodgdon et al.” hereinafter “Hodgdon”).
Regarding Claim 17, the combination Ruff and Susnjara teaches the claimed method of claim 1. Ruff further teaches utilizing low molecular weight ([0041]) water soluble ([0045]) material for intermediary. Ruff fails to teach the intermediary coating contains at least one protein. Kasperchik also uses low molecular weight water soluble material for 3D printing where the intermediary coating (Figure 2, binder 42) comprises 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intermediary coating of the modified Ruff such that it comprises at least one protein as taught by Kasperchik and Hodgdon because sugar and protein are both acceptable binder materials for intermediary coating in the field of 3D manufacturing. Furthermore, utilizing one known suitable binder in place of another to also form an intermediary coating material in 3D printing is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.  
Response to Amendment
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

XINWEN (CINDY). YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744